UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2136



JUDE L. JAMES,

                                              Plaintiff - Appellant,

          versus


INTERNATIONAL PAPER COMPANY,

                                               Defendant - Appellee,
          and


INTERNATIONAL PAPER COMPANY, INCORPORATED,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
424-AMD)


Submitted:   March 22, 2001                 Decided:   March 27, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jude L. James. Appellant Pro Se. Robert Ross Niccolini, MCGUIRE
WOODS, L.L.P., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jude L. James seeks to appeal an order of the clerk of the

district court awarding costs to International Paper Company,

following judgment for the latter party.    Pursuant to Fed. R. Civ.

P. 54(d)(1), the clerk may tax costs to the prevailing party.   “On

motion served within 5 days thereafter, the action of the clerk may

be reviewed by the court.”     This court has held that failure to

make a timely motion under the rule constitutes a waiver of the

right to such review.    Gary v. Spires, 634 F.2d 772, 773 (4th Cir.

1980); see Walker v. California, 200 F.3d 624, 625-26 (9th Cir.

1999) (same).   Here, James filed a notice of appeal to this court

twenty-six days after the clerk’s order.   Therefore, he has waived

his right to review in the district court,* and there is no order

subject to our review.   28 U.S.C. § 1291 (1994); 28 U.S.C.A. § 1292

(West 1993 & Supp. 2000).   We dismiss the appeal for lack of juris-

diction.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED



     *
       Over a month after the clerk’s order, James did file a
motion that International Paper Company be ordered to bear its own
costs.   The district court approved the award of costs in the
resulting order. However, James did not note an appeal from that
order, and it is not before us.


                                  2